Citation Nr: 1445936	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial evaluation effective from October 23, 2008.

The Board remanded the case in March 2014 for further development.  The case has since been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  All documents in Virtual VA are duplicative of those in VBMS.


FINDINGS OF FACT

Throughout the appellate period, the Veteran's PTSD has caused occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, but has not caused occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  The RO's November 2008 notice letter informed the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied as to the issue of entitlement to a higher initial evaluation for his PTSD.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  For his part, the Veteran submitted personal statements and arguments from his representative.  He specifically identified and authorized the release of private treatment records from mental health care providers, Psychological Consulting Services, in October 2008, August 2009, and April 2014.  The Veteran filed a September 2008 statement from Psychological Consulting Services with his October 2008 claim.  The RO used his August 2009 authorization to request those private treatment records in November 2009 and received a further statement from Psychological Consulting Services in December 2009.  The AOJ used the April 2014 authorization to request those records in May 2014 and received an updated statement shortly thereafter.  

The December 2009 statement from Psychological Consulting Services referenced emergent treatment for anxiety attacks, but did not provide the name of the hospital.  On remand, the Veteran was given an opportunity to have the AOJ assist him in obtaining those treatment records; however, he did not provide authorization or any identifying information necessary to obtain those emergency treatment records.  As will be discussed below, the AOJ also obtained records from the Roanoke Vet Center on remand.  Therefore, the Board finds that the Veteran has not adequately identified any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in July 2009, October 2011, and June 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history, the Roanoke Vet Center's records, the VA treatment records, and the private treatment records.  Each examiner performed a mental status examination and fully addressed the schedular criteria relevant to rating the disability in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AOJ has complied with the Board's March 2014 remand directives.  In March 2014, the AOJ gave the Veteran the opportunity to identify any outstanding treatment records, and specifically requested his authorization to release private treatment records from Psychological Consulting Services and emergency room treatment records.  The Veteran responded with his April 2014 authorization to release the Psychological Consulting Services treatment records, but failed to respond to this request with regard to emergency room treatment records.  However, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The December 2009 Psychological Consulting Services treatment records referenced emergency room treatment for anxiety attacks, without naming the hospital or giving specific dates of treatment.  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, with regard to obtaining the emergency room treatment records, the Board finds that AOJ has complied with March 2014 remand directives.  

The AOJ further obtained the Roanoke Vet Center treatment records.  The AOJ requested those records in May 2014 and received an April 2014 statement from the Veteran's social worker shortly thereafter.  The AOJ also contacted the Roanoke VAMC by telephone in August 2014, and the report of general information (VA Form 21-0820) created pursuant to that call indicates that the Roanoke Vet Center had provided all available medical evidence to the AOJ.  Therefore, with regard to obtaining the Vet Center treatment records, the Board finds that AOJ has complied with March 2014 remand directives.  

In addition, the AOJ afforded the Veteran a June 2014 VA examination.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the March 2014 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under this criteria, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence for consideration in this case includes VA treatment records, the Psychological Consulting Services statements, the Roanoke Vet Center statements, the VA examinations, and the Veteran's lay statements.  The earliest VA treatment records show a prior medical history of anxiety, and the initial positive screening for PTSD in November 2007.  The Veteran declined referral to the mental health division at that time, but that treatment note recorded the lack of anxiety, depression, and suicidal ideation.  The November 2007 entry also recorded normal mood and affect, no confusion, normal response to commands, normal judgment, normal memory, normal attention, and normal vocabulary.  

VA treatment records dated in 2008 reflect a prescription for Sertraline (Zoloft); continued lack of anxiety, depression, suicidal ideation, and confusion; continued normal mood and affect; continued normal response to commands; and continued normal judgment, memory, attention, and vocabulary.  Throughout 2009, 2010, and 2011, VA treatment records reflect the same observations of the Veteran's mental status and a continued prescription for Sertraline.  In June 2011, the Veteran's active medication list added the prescription Zolpidem, which is a sleep aid.  In December 2011, VA treatment records noted a stable mood and affect without suicidal ideation or homicidal ideation.  In June 2012, the Veteran exhibited no depression or anxiety.  In March 2013 and September 2013, the Veteran still lacked anxiety, depression, and suicidal ideation, and he described an active role in his granddaughters' lives.  In March 2014, the Veteran's mental status was again noted to lack anxiety, depression, and suicidal ideation, and his active medication list continued to include prescriptions for Sertraline and Zolpidem.  

In July 2009, the RO granted entitlement to service connection for PTSD and assigned a 30 percent initial evaluation effective from October 23, 2008.  

While the issue is no longer on appeal (granted in a September 2012 (rating decision), the Veteran had also filed a June 2011 claim of entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Veteran was provided an October 2011 VA mental health examination in connection with that claim.  Therefore, the October 2011 VA examination fell during the appellate period for the claim on appeal and is pertinent to the question of the severity of the Veteran's psychiatric disability.  

At the July 2009 VA examination, the Veteran reported treatment at the Roanoke Vet Center and further treatment once every three months through Psychological Consulting Services.  The examiner reviewed the September 2008 statement from Psychological Consulting Services in the Veteran's claims file.  The Veteran also reported his employment history of working at the Goodyear Tire Company for 24 years without performance complaints before retiring after four back surgeries in his forties.  He described his marriage of over 30 years as involving no significant marital conflict and similarly described good relationships with his daughter and two grandchildren.  The Veteran went on to report an active social life being involved in his church and visiting a friend several times per week at an auto body shop.  While the Veteran admitted to a problem with impulse control, he described assaultive behavior in the distant past rather than at the time of the July 2009 VA examination.  The Veteran complained of poor sleep, nightmares two to three times per week, hypervigilance, irritability, poor concentration, and increased startle response.  

The July 2009 VA examiner noted that the Veteran was mildly anxious and exhibited a euthymic mood, a normal affect, adequate personal hygiene, and mild memory difficulties.  The examiner found the Veteran to be oriented and further noted the lack of impaired thought or communication, delusions, hallucinations, suicidal ideation, homicidal ideations, obsessive behavior, and panic attacks.  He diagnosed the Veteran with PTSD and assessed him as having a GAF score of 70.  The examiner concluded by highlighting that the Veteran's PTSD does not affect his work life given his retirement associated with medical issues, good marital relationships and family life, and an active social life.  

The Veteran submitted a written statement to the July 2009 VA examiner, describing his symptoms since his 1967 return from Vietnam.  These symptoms included intrusive thoughts, frequent nightmares, flashbacks, severe distress at exposure to triggers reminding him of past traumas, anhedonia, estrangement and detachment from others, restricted affect, severe sleep disturbance, frequent irritability and angry outbursts, severe concentration and memory problems, hypervigilance, exaggerated startle response, panic attacks, lack of socialization, depressed mood, decreased energy, and audio and visual hallucinations.  

The same examiner performed the October 2011 VA examination.  In October 2011, he listed a GAF score of 67 and commented that the Veteran's condition was similar to his condition at the last examination.  In reviewing the September 2008 and December 2009 statements from Psychological Consulting Services, the examiner noted the extreme GAF scores assigned in those statements.  The Veteran again reported that he had been married for over 30 years without significant marital problems, that he still maintained a good relationship with his daughter and two granddaughters, that he continued to be involved at his church as an usher, and that he still had an active social life going to breakfast with his friends twice per week.  He also reported recently witnessing a friend's suicide, as well as irritability and grumpiness.  The examiner noted that the Veteran's VA primary care physician increased his prescription for Sertraline in June 2010 following his mother's death.  The Veteran also reported attending weekly group therapy and monthly individual therapy at the Roanoke Vet Center, as well as private treatment once every three months through Psychological Consulting Services.  He complained of nightmares three to four times per week, increased startle response, and hypervigilance.  

The examiner recorded the Veteran's complaint of sleep impairment, but found this to be inconsistently reported.  He also reported having irritability, but considered his impulse control to be adequate.  The examiner further recorded the Veteran's complaint of depression and chronic anxiety, but noted that this does reflect full blown panic attacks without symptoms of a racing heart or terrified fear of dying.  The examiner objectively noted a depressed mood, anxiety with psychomotor agitation, chronic sleep impairment, and disturbances of motivation and mood.  The examiner described the Veteran's affect as normal, found no suicidal or homicidal ideation, considered his memory to be intact, and again noted that he maintained social contacts.  

In June 2014, a different VA examiner performed an examination.  She also reviewed the Veteran's claims file, VA treatment records, the Roanoke Vet Center statements, the July 2009 and October 2011 VA examination reports, and the Psychological Consulting Services statements.  In June 2014, the Veteran reported that he continued to have social relationships with his family and some friends, particularly those he had made in his PTSD group.  He continued to characterize his marriage as very good, with his wife being quite supportive of him.  He explained that his depression had recently worsened because she had been away caring for her ill sister.  The Veteran also continued to enjoy participating in his granddaughter's activities, such as ballet recitals, and attending church regularly.  

The June 2014 VA examiner similarly noted the Veteran's long successful career at the Goodyear Tire Company, with retirement caused by his back problems rather than any occupational impairment associated with his PTSD.  The examiner objectively noted chronic sleep impairment, depressed mood, anxiety, and difficulty concentrating, but found him to have good grooming and hygiene, no homicidal or suicidal ideation, no delusions or hallucinations, a euthymic mood, an appropriate and broad affect, clear and fluent speech, and grossly intact immediate and remote memory.  She concluded by characterizing the Veteran's PTSD symptoms as continuing at the same level he has experienced since 2001.  

By contrast, the statements from the Psychological Consulting Services consistently show a GAF score of 37.  The September 2008 statement reflects a PTSD diagnosis based on the Veteran's experiences in Vietnam and lists symptoms of intrusive thoughts, traumatic nightmares, distress at exposure to triggers that remind him of past trauma, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, hyperirritability, problems with memory and concentration, exaggerated startle response, sleep problems, and seeing shadows in his periphery vision.  The examiner objectively noted normal dress, dysthymic mood, restricted affect, some psychomotor agitation, and limited insight and judgment.  The examiner found no suicidal ideation or homicidal ideation.  She concluded by finding that these symptoms significantly interfere with the Veteran's professional, social, and personal life; that his memory and concentration problem prevent him from learning new skills; and that his ability to initiate or sustain work relationships has been severely compromised.  However, as the October 2011 VA examiner noted, the examiner from Psychological Consulting Services failed to discuss the Veteran's successful employment history, good family relationships, or active social life in reaching these conclusions.  

The December 2009 statement from Psychological Consulting Services reflects the same PTSD diagnosis with a GAF score of 37.  This statement described anxiety attacks after nightmares resulting in trips to the emergency room and explained that the Veteran flies off the handle easily, picks at his fingernails until they bleed, experiences difficulty in crowds, has problems with memory and concentration, and wears the same clothes for days.  This statement went on to record the Veteran's hypervigilance and hyper-arousal, cognitive problems, and isolating behavior.  The December 2009 statement concluded by finding that the Veteran cannot initiate or sustain work or social relationships.  

The October 2011 statement from Psychological Consulting Services again reflected a PTSD diagnosis with a GAF score of 37.  The statement described the Veteran as more agitated, jumpy, and persistently sad.  He requested an increase in antidepressant prescription, complained of poor sleep and nightmares, and reported witnessing a suicide while on vacation.  In October 2011, the Veteran also reported being more short-tempered and experiencing more problems with memory and concentration.  Similarly, the May 2014 statement reiterated the PTSD diagnosis and GAF score of 37 and again described the Veteran as nervous and jumpy.  The May 2014 statement further recorded the Veteran's poor sleep and lack of socialization with people other than his family members.  

The evidence also includes August 2010 and April 2014 statements from the Roanoke Vet Center.  In August 2010, the Veteran's social worker observed him to be a regular participant in weekly group and monthly individual therapy sessions.  The Veteran described having anger, hypervigilance, and anxiety to his social worker.  In April 2014, his social worker again noted him to be in regular attendance for therapy sessions.  The Veteran reported episodes of anxiety and depression to his social worker.  The Veteran explained that friends had referred him to the Roanoke Vet Center, yet also claimed to have very few social contacts outside of the PTSD group and his family.  The Veteran again described a very relationship close with his wife and children.  Consistent with his statements to the VA examiners, he stressed that his wife is supportive.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled an increased rating for PTSD.  The disability picture, to include the severity, frequency, and duration of his symptoms and the resulting impairment of social and occupational functioning, which is consistent with a 30 percent rating throughout the period on appeal.  

The Veteran has a history of symptoms that include anxiety, depression, problems with memory and concentration, anxiety attacks, nightmares, hypervigilance, and disturbances of motivation and mood.  The statements from Psychological Consulting Services all document problems with memory and concentration, sleep problems, and anxiety attacks.  This is consistent with the Veteran's reports of episodes of anxiety and depression to the Roanoke Vet Center in April 2014, and his symptoms as recorded in his July 2009 written statement submitted to the first VA examiner.  This July 2009 statement additionally listed sleep disturbance, consistent with the June 2014 examiner's objective findings.  The June 2014 examiner similarly noted depressed mood, anxiety, and difficulty concentrating.  

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher during the appeal period, to include consideration of the statements by Psychological Consulting Services, the Roanoke Vet Center, and the Veteran himself.  Again, the Veteran has a history of symptoms that includes depressed mood, anxiety, difficulty sleeping, nightmares, problems with memory and concentration, anxiety attacks, and hypervigilance.  His long employment history of 24 continuous years with the same employer, without problems involving attendance or the ability to work with supervisors and colleagues, is inconsistent with the level of impairment of difficulty in establishing and maintaining effective work relationships.  

Significantly, the July 2009 VA examiner noted that, while still working at the Goodyear Tire Company, the Veteran had showed up regularly, done his job adequately, and got along with his co-workers before retiring in 1991 due to back problems.  While that examiner had noted disturbances of motivation and mood in October 2011, he had found no such disturbances in July 2009.  The September 2008 statement from Psychological Consulting Services does note a dysthymic mood, but the June 2014 VA examiner found no disturbance of motivation and a euthymic mood.  This suggests occasional or intermittent challenges rather than persistent impairment.  The VA treatment records dated from 2007 through 2011 consistently note a normal mood.  

In addition, VA treatment records dated from 2007 through 2011 consistently note a normal affect, yet the Veteran reported a lack of socialization, panic attacks, and restricted affect in his July 2009 statement.  The statements from Psychological Consulting Services similarly note a restricted affect in September 2008 and a lack of socialization outside of his family in May 2014.  However, this is inconsistent with the Veteran's statement to the VA examiners and the Roanoke Vet Center.  In April 2014, he recalled that friends, rather than family, had referred him to Roanoke Vet Center.  At each examination, the Veteran has described his active role in his church, and at the October 2011 VA examination, he detailed twice weekly breakfasts with friends.  The December 2009 statement from the Psychological Consulting Services specified that the Veteran has anxiety attacks rather than panic attacks, and the October 2011 VA examiner clarified that these anxiety attacks are not full blown panic attacks based on the lack of racing heart and terrified fear of dying.  The July 2009 and October 2011 VA examination reports also listed a normal affect, and the June 2014 VA examination report further noted an appropriate and broad affect.  

With regard to the Veteran's memory, the statements from the Psychological Consulting Services consistently note problems with memory and concentration.  The Veteran also argued in his July 2009 statement that he gets lost driving.  However, the Board finds that these memory problems with directions more approximately fit the mild memory loss contemplated by the 30 percent criteria than the memory impairment called for by the 50 percent criteria.  The VA treatment records report normal memory from 2007 through 2011.  The July 2009 VA examiner noted only mild memory difficulty.  That examiner noted the Veteran's memory to be intact in October 2011, and the June 2014 VA examiner concurred.  Therefore, these memory problems appear to be mild rather than a specific impairment of short and long-term memory.  

Moreover, the Veteran's symptomatology has not been similar to that of the 50 percent criteria.  Specifically, VA treatment records dated from 2007 through 2011 consistently recorded a lack of confusion; a normal response to commands; and normal judgment, attention, and vocabulary.  The Veteran cannot be said to experience difficulty understanding complex commands; impaired judgment; impaired abstract thinking; or circumstantial, circulatory, or stereotyped speech.  

The Board notes that the statements by Psychological Consulting Services and Roanoke Vet Center include some symptoms of the 70 and 100 percent criteria, to include neglect of his personal appearance by wearing the same clothes for days and deficiencies in his family relationships as evidenced by three divorces.  To the extent these symptoms were shown, the Board has considered them and finds that the Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment to warrant either a 70 or 100 percent rating.  There is no indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; homicidal ideation; or disorientation to time or place.  

Psychological Consulting Services referenced wearing the same clothes for days in the December 2009 statement, but did not again note the Veteran's neglect of his personal appearance in the October 2011 and May 2014 statements.  In fact, the September 2008 statement specified that the Veteran had been normally dressed.  Additionally, the August 2010 statement by the Roanoke Vet Center noted that the Veteran separated from his first wife before he had even returned from Vietnam and began suffering from PTSD.  Furthermore, all of the evidence of record consistently highlights the Veteran's close, supportive relationships with his wife, daughter, and grandchildren, including his active participation in these relationships by attending family events, such as his grandchildren's recitals.  The impaired impulse control noted by the July 2009 VA examiner was not a current symptom, and that examiner specifically noted adequate impulse control in October 2011.  

The Board has also considered the Veteran's July 2009 statement reporting that he experiences audio and visual hallucinations.  While this statement is consistent with the September 2008 statement by Psychological Consulting Services, these statements are inconsistent with the remainder of the record.  At the time of that July 2009 statement, the Veteran was still married and had been for well over 30 years.  His wife has never reported such symptoms, despite participating in the June 2014 VA examination.  None of the medical evidence of record including the latter statements by Psychological Consulting Services, the statements by the Roanoke Vet Center, the VA treatment records, or any of the VA examination reports has ever recorded such severe symptoms.  To the extent that these reports of hallucinations reflect a higher degree of occupational and social impairment, the Board finds that the statements made to VA examiners, the Roanoke Vet Center, and his care providers in the VA healthcare system are more probative than statements made in furtherance of an appeal for increased compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Board has accorded more weight to the statements made in the course of treatment and on examination.

Finally, the Board acknowledges that GAF scores of 37 as reported by Psychological Consulting Services vary widely from the GAF scores of 70 at the July 2009 VA examination and 67 at the October 2011 VA examination.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the DSM-IV).  

In this case, while GAF scores of 37 may suggest some impairment greater than that contemplated in the rating assigned, it is but one factor for consideration in assigning a rating, and the Veteran only exhibited such a low score in the statements by Psychological Consulting Services.  These scores also seem unrepresentative of the symptoms listed in these statements as discussed above.  For example, the October 2011 and May 2014 statements from Psychological Consulting Services assign GAF scores of 37, but arrive at this assignment based on symptoms of agitation, jumpiness, poor sleep, nightmares, problems with memory and concentration, and a lack of socialization outside of his family.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the low GAF score of 37.  On every other occasion, his GAF scores ranged from 67 to 70.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds the narratives contained in the statements by Psychological Consulting Services, the statements by the Roanoke Vet Center, and the VA examiner's explanations to be more probative evidence of the Veteran's psychological symptomatology.  

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the currently assigned 30 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the 70 percent evaluation criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated for any period in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for a rating in excess of 30 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of chronic sleep impairment, depressed mood, anxiety, hypervigilance, and anxiety attacks.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, the 30 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  As discussed above, the Veteran's VA treatment records show group therapy, individual therapy, and medication, but no hospitalization for PTSD.  The evidence also shows that he retired from a job that he successfully maintained for over twenty years.  The evidence fails to show that PTSD has caused frequent hospitalizations or impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board does note that the Veteran has not worked since 1991; however, the preponderance of the evidence does not suggest that his unemployment is due to his service-connected PTSD given his continuous employment while still working and retirement due to back problems.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


